DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petty (US Patent Number 10118658).
Regarding claim 12, Petty discloses an adjustable seat assembly for a motorcycle (the seat would be usable as such), comprising: a seat pan (of 100, 200, 300); and an adjusting device (including 120, 220, 303, 304), wherein the seat pan includes a base section (of 300) and two pivoting sections (including 100, 200 for instance) connected pivotably to the base section, the two pivoting sections being arranged on the base section laterally next to one another as viewed in the longitudinal direction of the seat assembly, the base section has a fastening section configured for fastening the seat assembly 
Regarding claims 13 and 14, Petty further discloses the pivoting sections are connected in each case to the base section at their respective front laterally outer ends, as viewed in the longitudinal direction of the seat assembly (see figures), wherein the pivoting sections are connected to the base section by respective pivot pins (301, 302).  
Regarding claim 15, Petty further discloses the adjusting device includes a locking device configured to release and lock a pivoting movement of the two pivoting sections (the adjusting device is locked via 134,, 303, 304 for instance), andPage 3 of 7Application No. To be determinedAttorney Docket No. 080437.PE457US the locking device defines a minimum and a maximum angle of the pivoting section pivoting movement relative to the longitudinal direction of the seat assembly (this is the general manner of operation).  
Regarding claims 16 and 17, Petty further discloses the base section has at least two receptacles (333, 334), the pivoting sections have in each case at least one through opening (120, 220), fasteners of the locking device extend through the at least one through opening of each pivoting section into respective ones of the at least two receptacles, wherein the through openings are configured in each case as a slot, and the slots extend in each of the pivoting sections substantially along a circular section about a center of the pivoting movement of each of the pivoting sections (this is the general arrangement).
Regarding claim 18, Petty further discloses the adjusting device is at least one of electrically and mechanically actuatable (it is at least mechanically actuatable).
Regarding claim 19, Petty further discloses the pivoting sections have in each case one lateral wall section (at an edge thereof for instance), as viewed in the longitudinal direction of the seat assembly, lateral wall section extending in each case laterally past the base section starting from an upper side of the base section, and a contour of the wall sections in each case at least in sections 
Regarding claims 20-23, Petty further discloses the seat assembly has a seat cushion (foam padding and/or 102, 202) extending substantially over the entire base section and is connected to at least one of the pivoting sections and the base section, wherein the seat cushion has a longitudinal slot in the region of the two pivoting sections (at least with the two cushion portions viewed together as the cushion, such a slot is present between them), wherein at least one of the seat cushion and the base section is removable (this is the general arrangement). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petty.  Petty discloses an assembly as described above including all of the seat components and describes use on a motorcycle (see lines 20-32 of column 1) but does not show the seat connected fixedly to a motorcycle.  Such would be the intended use of the device however with connections at 350, 370 for instance (note that connection even to an electrically powered bicycle would constitute connection to a “motorcycle”).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to fixedly connect Petty’s seat to a motorcycle because this would allow the device to be used as intended and provide comfort and support for a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636